Third District Court of Appeal
                               State of Florida

                         Opinion filed November 1, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1842
                         Lower Tribunal No. 15-11154
                             ________________


                       Elisabeth Gonzalez-Carone,
                                    Petitioner,

                                        vs.

In Re: The Lance and Linda Neibauer Joint Trust, by and through
     Lance Neibauer, as Trustee, vs. Michael J. Kurgan, etc.,
                                   Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Jorge E. Cueto, Judge.

     Elisabeth Gonzalez-Carone, in proper person.

     Payton & Associates, LLC, for respondent.


Before EMAS, LOGUE and LINDSEY, JJ.


     LINDSEY, J.
      Elisabeth Gonzalez-Carone seeks, by way of a petition for writ of certiorari,

review of the trial court’s order denying her motion for protective order as moot,

on August 14, 2017. The trial court’s order was rendered on July 10, 2017.

Pursuant to Florida Rule of Appellate Procedure 9.100(c)(1), a petition for

certiorari “shall be filed within thirty days of rendition of the order to be

reviewed.” The thirty day time period is jurisdictional. Under section 59.081(2),

Florida Statutes (2017), the failure to timely invoke the jurisdiction of a reviewing

court “shall divest such court of jurisdiction to review such cause.”             See

Miccosukee Tribe of Indians of Fla. v. Lewis, 122 So. 3d 504, 505-06 (Fla. 3d

DCA 2013) (holding that because the petition for writ of certiorari was filed thirty-

five days after rendition of the order to be reviewed, the petition is untimely and

this Court is therefore without jurisdiction).

      Here, Rule 9.100(c) required the instant petition to be filed within thirty days

of the order rendered on July 10, 2017. Because the petition was filed on August

14, 2017, thirty-five days after rendition of the order sought to be reviewed, the

petition is untimely. This Court therefore lacks jurisdiction over the petition.

Accordingly, we dismiss the petition for lack of jurisdiction.

      Petition dismissed.




                                           2